Name: Commission Regulation (EEC) No 2966/81 of 15 October 1981 regarding that the market in apples is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 10 . 81 Official Journal of the European Communities No L 297/21 COMMISSION REGULATION (EEC) No 2966/81 of 15 October 1981 regarding that the market in apples is in a state of serious crisis a state of serious crisis , if the Member State in which the situation has arisen so requests ; Whereas this situation has arisen in Greece for apples ; whereas it should consequently be recorded that the market in apples is in a state of serious crisis , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 1116/81 (2 ), and in particular Article 19 ( 1 ) thereof, Whereas , under Article 19 ( 1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the represen ­ tative markets referred to in Article 17 (2) of that Regu ­ lation , the prices communicated to the Commission pursuant to paragraph 1 of that same Article remain below the buying-in price for three consecutive market days, the Commission shall without delay record that the market in the product in question is in HAS ADOPTED THIS REGULATION : Article 1 It is recorded that the market in apples is in a state of serious crisis . Article 2 This Regulation shall enter into force on 16 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1981 . For the Commission Poul DALSAGER Alember of the Commission (&gt;) OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 118 , 30 . 4. 1981 , p . 1 .